DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2022 was filed after the mailing date of the final rejection on May 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.  Accordingly, Claims 1, 3-8, 10-15, and 17-20 are pending in this application.  Claims 2, 9, and 16 were previously cancelled.  Claims 1, 7, 8, 14, 15, and 20 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szczepkowski (PG Pub. No. 2013/0036277 A1), and further in view of Aronovich (PG Pub. No. 2017/0199893), and Talagala (PG Pub. No. 2014/0089265 A1).
Regarding Claim 1, Bates discloses a method for managing data, the method comprising:
obtaining data from a host (see Szczepkowski, paragraph [0161], where first, when the data management unit 21 receives an input of the backup target A, which is stream data, as shown by arrow Y1, in Fig. 16, the data management unit 21 divides the backup target A into predetermined capacities (e.g., 64KB) of block data D);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
storing, across a plurality of fault domains, each comprising a plurality of low performance data nodes, the plurality of deduplicated data chunks and the at least one parity chunk (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A); and
Szczepkowski does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool comprising a plurality of high performance data nodes;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Szczepkowski and Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
storing the storage metadata slice entry and the object entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) in an accelerator pool (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Szczepkowski in view of Aronovich does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata. 
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski, and Aronovich with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 3, Szczepkowski in view of Aronovich and Talagala discloses the method of Claim 1, wherein the object entry further specifies:
Szczepkowski does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 4, Szczepkowski in view of Aronovich and Talagala discloses the method of Claim 3, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 5, Szczepkowski in view of Aronovich and Talagala discloses the method of Claim 4, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 6, Szczepkowski in view of Aronovich and Talagala discloses the method of Claim 1, wherein a non-accelerator pool comprises the plurality of fault domains (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A).
Regarding Claim 7, Szczepkowski in view of Aronovich and Talagala discloses the method of Claim 1, wherein storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: 
storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first low performance data node of the plurality of low performance data nodes in a fault domain of the plurality of fault domains (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A).
Szczepkowski does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Regarding Claim 8, Szczepkowski discloses a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising:
obtaining data from a host (see Szczepkowski, paragraph [0161], where first, when the data management unit 21 receives an input of the backup target A, which is stream data, as shown by arrow Y1, in Fig. 16, the data management unit 21 divides the backup target A into predetermined capacities (e.g., 64KB) of block data D);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
storing, across a plurality of fault domains, each comprising a plurality of low performance data nodes, the plurality of deduplicated data chunks and the at least one parity chunk (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A); and
Szczepkowski does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool comprising a plurality of high performance data nodes;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Szczepkowski and Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
storing the storage metadata slice entry and the object entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) in an accelerator pool (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Szczepkowski in view of Aronovich does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata. 
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski, and Aronovich with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 10, Szczepkowski in view of Aronovich and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein the object entry further specifies:
Szczepkowski does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 11, Szczepkowski in view of Aronovich and Talagala discloses the non-transitory computer readable medium of Claim 10, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 12, Szczepkowski in view of Aronovich and Talagala discloses the non-transitory computer readable medium of Claim 11, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 13, Szczepkowski in view of Aronovich and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein a non-accelerator pool comprises the plurality of fault domains (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A).
Regarding Claim 14, Szczepkowski in view of Aronovich and Talagala discloses the non-transitory computer readable medium of Claim 8, wherein storing the plurality of deduplicated data chunks and the at least one parity chunk comprises:
storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first low performance data node of the plurality of low performance data nodes in a fault domain of the plurality of fault domains (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A).
Szczepkowski does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Regarding Claim 15, Bates discloses a data cluster, comprising:
a host (see Szczepkowski, paragraph [0045], where FIG. 13 is a block diagram schematically showing the configuration of the storage system of the second exemplary embodiment);
wherein a data node of the plurality of data nodes comprises a processor and memory (see Szczepkowski, paragraph [0159], where the data management unit 21 and the duplication determination unit 22 are configured by programs installed in a plurality of arithmetic devices such as a CPU (Central Processing Unit) of the accelerator node 10A and a CPU of the storage node 10B shown in FIG. 13. Moreover, the HDD 33 is mainly configured of a storage device of the storage node 10B) comprising instructions, which when executed by the processor perform a method, the method comprising:
obtaining data from a host (see Szczepkowski, paragraph [0161], where first, when the data management unit 21 receives an input of the backup target A, which is stream data, as shown by arrow Y1, in Fig. 16, the data management unit 21 divides the backup target A into predetermined capacities (e.g., 64KB) of block data D);
applying an erasure coding procedure to the data to obtain a plurality of data chunks and at least one parity chunk (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks (see Szczepkowski, paragraph [0162], where by using the hash value H of the block data D of the backup target data A, the duplication determination unit 22 checks whether or not the block data D has already been stored in the storage device 30; see also paragraph [0112], where it is assumed that storage disks (for storing both container files and metadata files) are organized in RAID-6 [it is the position of the Examiner that RAID-6 is known in the art to generate storage and parity stripes]);
storing, across a plurality of fault domains, each comprising a plurality of low performance data nodes, the plurality of deduplicated data chunks and the at least one parity chunk (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A); and
Szczepkowski does not disclose:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk;
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks;
storing the storage metadata slice entry and the object entry in an accelerator pool comprising a plurality of high performance data nodes;
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains;
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry;
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata.
The combination of Szczepkowski and Aronovich discloses:
generating a storage metadata slice entry specifying a storage location of each of the plurality of deduplicated data chunks and the at least one parity chunk (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated);
generating an object entry for the object specifying the plurality of data chunks and the at least one parity chunk, wherein the plurality of deduplicated data chunks is a subset of the plurality of data chunks (see Aronovich, paragraph [0027], where an entry in the similarity index consists of a representative value of the similarity unit and a storage address of the similarity unit's digests);
storing the storage metadata slice entry and the object entry (see Aronovich, paragraph [0005], where input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated) in an accelerator pool (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A);
initiating metadata distribution on the storage metadata slice entry and the object entry across the plurality of fault domains (see Aronovich, paragraph [0005], where embodiments for rebalancing distributed deduplication metadata by a processor are provided …  input data is partitioned into a plurality of similarity units; a corresponding deduplication metadata slice and owning processor for one of the similarity units is calculated; see also paragraph [0029], where storage systems may include hard disk drive (HDD) devices, solid-state devices (SSD) etc., which may be configured in a redundant array of independent disks (RAID)); and
obtaining the plurality of data chunks and the at least one parity chunk using storage metadata, wherein the storage metadata comprises the storage metadata slice entry and a second metadata slice entry, wherein the second metadata slice entry specifies storage locations of the plurality of data chunks that are not present in the storage metadata slice entry (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Szczepkowski in view of Aronovich does not disclose:
after the metadata distribution: obtaining an object replay request for the object;
identifying the object entry based on the object replay request;
identifying the plurality of data chunks and the at least one parity chunk using the object entry; and
performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata. 
Talagala discloses:
after metadata distribution: obtaining an object replay request for the object (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure);
identifying the object entry based on the object replay request (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier);
identifying the plurality of data chunks and the at least one parity chunk using the object entry (see Talagala, paragraph [0156], where the temporal order module 304 inserts or stores an epoch identifier 622, 624 into each individual data segment, such as a packet, an ECC chunk or block, a logical page, a physical page, a logical erase block, a physical erase block, an LBA data block or range of data blocks, a file, a data object, or another predefined segment of data [it is the position of the Examiner that an ECC chunk or block is not patentably distinguishable from a parity chunk]); and performing an object regeneration to generate an object associated with the object replay request using the plurality of data chunks obtained using the storage metadata (see Talagala, paragraph [0048], where a journal, in certain embodiments, comprises a sequential and/or chronological record of data operations that may be used to reconstruct, reinstate, or revert to one or more historical or alternative versions of the data; see also paragraph [0112], where determine the state of data in a snapshot, in one embodiment, the time sequence interface module 306 may iterate through the sequential, log-based writing structure from the oldest data toward the newest data, replaying a sequence of changes to the data, to determine the state of data in a snapshot, to determine a logical-to-physical mapping for a snapshot, or the like based on stored epoch identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski, and Aronovich with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 17, Szczepkowski in view of Aronovich and Talagala discloses the data cluster of Claim 15, wherein the object entry further specifies:
Bates does not disclose a timestamp, and an object identifier of the object, wherein the timestamp is associated with a point in time.  Talagala discloses a timestamp, wherein the timestamp is associated with a point in time (see Talagala, paragraph [0086], where an epoch identifier may be absolute (e.g., a timestamp)), and an object identifier of the object (see Talagala, paragraph [0043], where persistent contextual metadata may include, but is not limited to: a logical address of the data, an identifier of the data (e.g., a file name, object id, label, unique identifier, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bates with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract). 
Regarding Claim 18, Szczepkowski in view of Aronovich and Talagala discloses the data cluster of Claim 17, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 19, Szczepkowski in view of Aronovich and Talagala discloses the data cluster of Claim 18, wherein:
Szczepkowski does not disclose identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier and the timestamp.  Talagala discloses identifying the object entry based on the object comprises making a determination that the object replay request specifies the object identifier (see Talagala, paragraph [0110], where the time sequence interface module 306 may provide access to a snapshot of data at a file system layer, using the SML interface 132 or the like, so that storage clients 116 may access data of a snapshot by filename or other file identifier) and the timestamp (see Talagala, paragraph [0005], where the method includes servicing a time sequence request based on a temporal order of data in a sequential log structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Talagala for the benefit of servicing time sequence requests for data based on a temporal order of data (see Talagala, Abstract).
Regarding Claim 20, Szczepkowski in view of Aronovich and Talagala discloses data cluster of Claim 15, wherein storing the plurality of deduplicated data chunks and the at least one parity chunk comprises: 
storing a deduplicated data chunk of the plurality of deduplicated data chunks on a first low performance data node of the plurality of low performance data nodes in a fault domain of the plurality of fault domains (see Szczepkowski, paragraph [0154], where storage system 10 is equipped with an accelerator node 10A serving as a server computer that controls the storing/reproducing operation of the storage system 10, and a storage node 10B serving as a server computer equipped with a storage device that stores data; see also paragraph [0161], where the process by the data management unit 21 is executed in the accelerator node 10A).
Szczepkowski does not disclose wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain.  Aronovich discloses wherein initiating metadata distribution on the storage metadata slice entry and object entry across the plurality of fault domains comprises: initiating storage of a copy of the storage metadata slice entry and a copy of the object entry on a second low performance data node of the plurality of low performance data nodes in the fault domain (see Aronovich, paragraph [0049], where FIG. 4 also depicts various sequencing of messages between the processors P, P*, and other processors owning matched data as shown, and as follows. In step 1, processor P sends a representative value and digests corresponding to a given similarity unit to the processor P*, that owns the metadata slice that corresponds to the given representative value. Processor P* responds to processor P in step 2 with specification and owning processors information of matched data sections, that were calculated by processor P* for the given similarity unit. Processor P, in step 3, then sends the specification information of the matching data sections to the owning processors of the matched data, which respond in step 4 with specification information of storage blocks of the owning processors storing the particular matched data sections; see also paragraphs [0052-0053], where a corresponding deduplication metadata slice S* is calculated for the similarity unit, using a consistent hashing method (e.g., a highest random weight hashing method) applied to the representative value R of the similarity unit (step 510). Slice S* will be used for searching of similar data and for storage of deduplication meta-data of the similarity unit; the similarity unit's representative value and digest values are sent to the processor P* that owns slice S* (step 512) [it is the position of the Examiner that obtaining data using local metadata slices and global metadata slices constitutes storage metadata slice entry and a second metadata slice entry specifying storage locations of the plurality of data chunks that are not present in the storage metadata slice entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Szczepkowski with Aronovich for the benefit of distributing deduplication metadata across a grid of processors (see Aronovich, Abstract).
Response to Arguments
Applicant’s Arguments, filed July 20, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Uno (PG Pub. No. 2019/0361850 A1), which discloses a change log tracking updates to files and updated chunks of the updated files.
Pignatelli (PG Pub. No. 2014/0089630 A1), which discloses virtual block addressing.
Bates (PG Pub. No. 2009/0235022 A1), which discloses selecting a deduplication protocol for a data storage library.
Patel (PG Pub. No. 2003/0135514 A1), which discloses providing a distributed file system incorporating a virtual hot spare.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161